Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to communication filed 5/10/2022. Claims 1-16 are currently pending and claims 1 and 9 are the independent claims.

Election/Restrictions
Applicant’s election without traverse of claims group 1 consisting of claims 1-16 in the reply filed on 5/10/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per independent claim 1, it recites “determining a type of the commit selected from the group consisting of a fixing commit and a new code commit; if the commit is a new code commit, determining a set of areas of source code modified; if the code is a fixing commit, determining which commit of a plurality of new code commits is a causing commit, which caused a defect affiliated with the fixing commit;…training a machine learning classifier with a set of data comprising the type of commit, the set of areas modified, the causing commit, and the commit message;…”, the examiner is unclear as to how the machine learning classifier is trained with a set of data comprising all of “the type of commit, the set of areas modified, the causing commit, and the commit message” when the claim previously recites that the commit is determined to be either “a fixing commit” or “a new code commit” and the “set of areas modified” is only determined if the commit is determined to be a “new code commit” and the “causing commit” is only determined if the commit is determined to be a “fixing commit”. The examiner would like to point out that par. [0034] of the specification of this application recites “For each commit in the commit log, a method may determine whether the purpose of the commit was to add new code (a "new code commit") or to fix a bug ("fixing commit")”which clarifies that each commit is either a “new code commit” or a “fixing commit” depending on whether the purpose of the commit is to add new code or fix a bug. As such, for example, if the commit is determined to be a “new commit” then no “causing commit” would be determined to be used as “the causing commit” used in training the machine learning classifier as a “causing commit” is only determined if the commit is determined to be a “fixing commit”. Additionally, par. [0036] of the specification of this application recites “If a commit is determined to be a "fixing commit", a system may determine which earlier "new code commit" caused the defect. In some embodiments, a fixing commit may be associated by default with the most recent previous new code commit made by the same developer. In some embodiments, the causing new code commit may be determined based on bugs pulled into the system from bug trackers, or bugs created from tests to find commits which cause defects”, which clarifies that if a commit is determined to be a “fixing commit” then a corresponding ”new code commit” may be determined, however, the actual claim language/wording/phrasing/etc. of the independent claim 1 does not recite determining “a new commit” that caused the defect corrected by the “fixing commit”, nor does it recite determining a set of areas of source code modified by a “new commit” that caused the defect corrected by the “fixing commit”, and as such if the commit is determined to be a “fixing commit” the examiner is unclear as to what the “a set of areas of source code modified” is that is used to train the machine learning classifier. For the purpose of examination the examiner will consider these limitations to be “…determining a type of the commit selected from the group consisting of a fixing commit and a new code commit; if the commit is a new code commit, determining a set of areas of source code modified; if the code is a fixing commit, determining which commit of a plurality of new code commits is a causing commit, which caused a defect affiliated with the fixing commit, and determining a set of areas of source code modified by the causing commit;…training a machine learning classifier comprising: if the commit is a new code commit training the machine learning classifier with a set of data comprising the type of commit, the set of areas of source code modified, and the commit message; and if the commit is a fixing commit, training the machine learning classifier with a set of data comprising the type of commit, the causing commit, the set of areas of source code modified by the causing commit, and the commit message;…”
As per dependent claims 2-8, they incorporate the deficiencies of independent claim 1 upon which the depend, and fail to correct the deficiencies of claim 1. Therefore claims 2-8 are rejected for the same reasoning as claim 1, above. 

As per independent claim  9, it recites the limitations "analyzing the commit message” and  
“determining the failure probability for the test". The examiner would like to point out that there is insufficient antecedent basis for this limitation in the claim as the independent claim 9 does not previously recite a “commit message” or “failure probability for the test”. For the purpose of examination the examiner will consider these limitations to be “analyzing a commit message” and “determining a failure probability for the test”.
As per dependent claims 10-16, they incorporate the deficiencies of independent claim 9, upon which they depend, and fail to correct the deficiencies of independent claim 9. Therefore, dependent claims 10-16 are rejected for the same reasoning as claim 9, above. 
As per claim 13, it further recites “The method of claim 12, further comprising: …using the failure message returned by the test in a future iteration of the failure probability test.” The examiner would like to point out that there is insufficient antecedent basis for this limitation in the claim as claim 12 previously recites a “failure probability determining step” and not a “failure probability test”. For the purpose of examination the examiner will consider this limitation to be “…using the failure message returned by the test in a future iteration of the failure probability determining step.”
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
As per claim 9, it recites “A method of determining whether or not to run a test on a code repository, comprising: receiving at least one new commit to the code repository; determining which areas of code are changed by the commit; analyzing the commit message; determining the failure probability for the test; comparing the failure probability to a threshold; and if the failure probability exceeds the threshold, running the test.”
The limitations “receiving at least one new commit to the code repository; determining which areas of code are changed by the commit; analyzing the commit message; determining the failure probability for the test; comparing the failure probability to a threshold; and if the failure probability exceeds the threshold,”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting that the test is run “on a code repository” and that the commit is a commit “to the code repository”, nothing in the claim element precludes the step from practically being performed in the mind. For example, a human may receive a new code commit, and may mentally/with pen and paper/etc. analyze/evaluate/etc. a commit message, determine/calculate/judge failure probability for the test, compare/evaluate/analyze the probability to a threshold and judge/evaluate if the failure probability exceeds the threshold. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea
This judicial exception is not integrated into a practical application. The claim recites the additional elements of “a code repository”, which is recited at a high level of generality/is a generic code repository/etc. such that it amounts to no more than mere instruction to apply the exception using generic computer components, and the additional limitation of “if the failure probability exceeds the threshold, running the test”, which amounts to no more than a post solution activity of “running the test” if/when the result/solution/etc. of the evaluation/analysis/judging/etc. of the mental process/judicial exception/abstract idea indicates that “the failure probability exceeds the threshold”. As such, the additional elements/limitation amount to no more than generic computer components and a post solution activity, which do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea/mental process/judicial exception. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements/limitations amount to no more than mere instructions to apply the exception using a generic computer component and a post solution activity, which cannot provide an inventive concept.
 As per claim 10, it incorporates the deficiencies of claim 9 upon which it depends, and further recites “…determining whether a failure of the test will be unique” which, with broadest reasonable interpretation, conceptually, only provides further clarification as to the analysis/evaluation/judging/etc. being performed by the abstract idea/mental process, and as such fails to correct the deficiencies of claim 9. Therefore claim 10 is rejected for the same reasoning as claim 9, above. 
As per claim 11, it incorporates the deficiencies of claim 9 upon which it depends, and further recites “…calculating a likelihood of whether the test will cause a unique failure” which, with broadest reasonable interpretation, conceptually, only provides further clarification as to the analysis/evaluation/judging/etc. being performed by the abstract idea/mental process, and as such fails to correct the deficiencies of claim 9. Therefore claim 11 is rejected for the same reasoning as claim 9, above.
As per claim 12, it incorporates the deficiencies of claim 9 upon which it depends, and further recites “…recording whether the new commit caused the test to change state, wherein the state is selected from the group consisting of passed, failed, and broken; and using the state change information in a future iteration of the failure probability determining step” which, with broadest reasonable interpretation, conceptually, only provides further clarification as to the analysis/evaluation/judging/etc. being performed by the abstract idea/mental process, and as such fails to correct the deficiencies of claim 9. Therefore claim 12 is rejected for the same reasoning as claim 9, above.

As per claim 13, it incorporates the deficiencies of claim 9 upon which it depends, and further recites “…recording a failure message returned by the test if the test fails; and using the failure message returned by the test in a future iteration of the failure probability test” which, with broadest reasonable interpretation, conceptually, only provides further clarification as to the analysis/evaluation/judging/etc. being performed by the abstract idea/mental process, and as such fails to correct the deficiencies of claim 9. Therefore claim 13 is rejected for the same reasoning as claim 9, above.
As per claim 14, it incorporates the deficiencies of claim 9 upon which it depends, and further recites “…if the new commit caused the test to change state from failed to passed, recording the commit as a "closed-by" commit” which, with broadest reasonable interpretation, conceptually, only provides further clarification as to the analysis/evaluation/judging/etc. being performed by the abstract idea/mental process, and as such fails to correct the deficiencies of claim 9. Therefore claim 14 is rejected for the same reasoning as claim 9, above.
As per claim 15, it incorporates the deficiencies of claim 9 upon which it depends, and further recites “…generating a list of tests to be run on the code repository” which, with broadest reasonable interpretation, conceptually, only provides further clarification as to the analysis/evaluation/judging/etc. being performed by the abstract idea/mental process, and as such fails to correct the deficiencies of claim 9. Therefore claim 15 is rejected for the same reasoning as claim 9, above.
As per claim 16, it incorporates the deficiencies of claim 9 upon which it depends, and further recites “…wherein the list of tests of be run is a list of a predetermined number of highest priority tests” which, with broadest reasonable interpretation, conceptually, only provides further clarification as to the analysis/evaluation/judging/etc. being performed by the abstract idea/mental process, and as such fails to correct the deficiencies of claim 9. Therefore claim 16 is rejected for the same reasoning as claim 9, above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bird et al. (herein called Bird) (US PG Pub. 2014/0053135 A1) and Durga et al. (herein called Durga) (US PG Pub. 2018/0267886 A1).

As per claim 9, Bird teaches: a method of determining whether or not to run a test on a code repository, comprising: 
receiving at least one new commit (pars. [0028]-[0029], [0037], developers make changes/commit changes to software/code/etc.); 
determining which areas of code are changed by the commit (pars. [0028]-[0031], [0039], changes in software code/lines of software code changes/dependencies based on changed software code/code fragments introduced/etc. (areas of code changed by commit/code changes) are identified/determined.); 
analyzing the commit message (pars. [0028]-[0031], [0039]-[0040], changes in software code are detected based on comments included in software code corresponding with changes in software code, change list is generated listing changes to software code which includes characteristics of changes, and characteristics are used to calculate probability of error of change list. As the changes in software code is detected based on comments corresponding with the changes, and change lists including characteristics are generated which are used to determine probability of errors, it is obvious that the comments are a commit message with the changes/commits which are analyzed/used/etc. to determine changes/generate change lists/etc. having characteristics which are used/analyzed to determine probability of errors.); 
determining the failure probability for the test (pars. [0014], [0032], [0035]-[0036], [0040], [0042], likelihood commit/change in software code/change list/etc. results in error/probability of software build error (failure probability) is determined, and if probability of error is high then additional tests/additional review/etc. may be run. As the additional testing/review is run if probability of error/failure probability is high it is obvious that the probability of error/failure probability is for the test.); 
running the test (pars. [0042], if probability of error is high then additional tests/additional review/etc. may be run (running the test).).
While Bird teaches that developers make changes to code/commit changes to software code, as seen above, and further teaches that a source code repository, code database, version control, etc. may be used (ex: pars. [0031], [0050], [0054]), and also teaches running tests if failure probability/probability of error/etc. is high, it does not explicitly state that the developers commit the code changes to a code repository, or that a threshold is used to determine if the probability of failure/probability of error qualifies as high risk, and as such does not explicitly state, however Durga teaches:
receiving at least one new commit to the code repository (pars. [0021], [0034], developer commits/check in/etc. file to repository of source code control system/version control system/etc. for the computer program (new commit/code developed/etc. is checked in/committed/etc. to repository/version control/code repository by developer and as such the repository/version control/code repository/etc. receives at least one new commit checked in/committed/etc. by the developer).);
comparing the failure probability to a threshold (pars. [0036]-[0037], [0039],  [0042], whenever commit occurs risk metric/risk value/etc. is calculated which quantifies a prediction of a risk of a file in the commit having a defect (failure/error/fault/etc. from Bird) and low risk files have risk value below 1250/have likelihood of causing issue/failure resulting in program not being released below 25%/etc. and high risk files are files with risk values above 1250/etc. (risk value/likelihood of causing issue/failure probability from Bird/etc. is compared to threshold/determined to be above or below a set value/1250/25%/etc. to determine if the risk/failure probability/probability of error/etc. of a file is high or low and classify the file as high risk/low risk/etc.).); and 
if the failure probability exceeds the threshold, running the test (pars. [0020], [0036]-[0037], high risk files/files with defect risk/failure probability above threshold/etc. are extensively tested (run test if failure/defect probability/risk exceeds threshold/is determined to be high risk/etc., as files are determined to be high or low risk of causing issue/error/failure/etc. based on a determination if their risk value/likelihood of causing an issue/etc. is higher or lower than a value/threshold/etc., as seen above, and as Bird teaches running test if failure/error rate/probability is high it is obvious that the test is run if the failure probability/probability of error/risk value/etc. exceeds the threshold/the file is classified as high risk/etc..)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add receiving at least one new commit to the code repository; comparing the failure probability to a threshold; and if the failure probability exceeds the threshold, running the test, as conceptually taught by Durga, into that of Bird, because these modifications allow for code repositories of version control systems to be used to track code changes/commits/development/etc. and for desired values/threshold values/etc. to be used to determine whether a risk/probability/likelihood/etc. of error/failure/issues/etc. is considered high and further testing should be performed/run/executed/etc., which is desirable as it allows for an effective and efficient method of organizing and tracking code development making development of the code more efficient and effective for developers, and helps increase control over testing of developed code by allowing threshold/desired/predetermined/etc. values to be used to determine whether probability/risk/likelihood of error/failure/fault/issue of developed code is high enough that additional testing should be performed thereby helping to ensure that developed code that should be further tested is further tested to help ensure it operates correctly/as desired/etc., while also saving time and resources that would be spent testing developed code files that have a low risk of causing failure/error/fault/issues/etc.

Claim 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bird et al. (herein called Bird) (US PG Pub. 2014/0053135 A1) and Durga et al. (herein called Durga) (US PG Pub. 2018/0267886 A1) in further view of Llanes-Tosar et al. (herein called Llanes) (US PG Pub. 2016/0335555 A1).

As per claim 10, while Bird and Durga teach performing testing on code commits, they do not explicitly state, however Llanes teaches:
determining whether a failure of the test will be unique (pars. [0037], when test case begins to fail/is a new failure/changes from succeeded to failed/determined as failed in first time appearance/etc. (failure of test case is determined to be unique/new/etc.) it is recorded with an indicator of “-1”.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add determining whether a failure of the test will be unique, as conceptually taught by Llanes, into that of Bird and Durga because these modifications allow for results of tests executed/run/performed/etc. to be determined and recorded/tracked/etc. which is desirable as it allows for code/files/etc. that failed tests to be recorded/determined/etc. so they may be corrected/fixed/changed so they may operate correctly and for the results of the test to be used in predicting test cases to run/execute/etc. on other code/files/changes/etc. (ex: Llanes pars. [0002], [0014], etc.).

As per claim 11, Bird and Durga do not explicitly state, however Llanes teaches: calculating a likelihood of whether the test will cause a unique failure (pars. (pars. [0037], [0041], when test case begins to fail/is a new failure/changes from succeeded to failed/determined as failed in first time appearance/etc. (failure of test case is determined to be unique/begins to fail/changes from succeeded to failed/new/etc.) it is recorded with an indicator of “-1”.), test activation means that there is a change from the current test case status to a new status (ex: test case goes from pass to fail/unique failure/previously passed test now fails/etc.) and test activator predictor identifies a set of test cases that have the highest probability of activation. As test cases having highest probability of activation are identified and activation includes unique failure/state going from pass to fail/etc., it is obvious that a likelihood/probability of the test going from pass to fail/activation/causing a unique failure/etc. is determined in order to determine the test with the highest probability/likelihood.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add calculating a likelihood of whether the test will cause a unique failure, as conceptually taught by Llanes, into that of Bird and Durga because these modification allow for tests likely to be failed/cause unique failures/etc. to be determined and executed thereby making testing of code more effective and efficient by helping to ensure that code likely to fail tests is tested while saving time and resources that would be spent testing code not likely to fail the tests.

As per claim 12, Bird further teaches:
using the state change information in a future iteration of the failure probability determining step (pars. [0027], [0054], software build errors/failures are predicted based on changes to software code and historical information including outcomes of code changes (determine failure/error probability using/based on historical information), and as Llanes teaches that test results/state information/state change information/etc. is recorded in database as information used to make predictions, as seen below, it is obvious that the historical information used to predict failures/build errors/etc. may include the test result/states/state change information.).
Bird and Durga do not explicitly state, however Llanes teaches:
recording whether the new commit caused the test to change state, wherein the state is selected from the group consisting of passed, failed, and broken (pars. [0036]-[0040], test delta indicator is recorded in database for test cases and corresponds to test results, test delta indicator is set to -1 when a test case has changed from succeeded to fail (test state is failed/broken, as par. [0004] of the specification of this application recites "…broken tests that will always fail”, with broadest reasonable interpretation, a state of “broken” may be interpreted to be a state of “failed”), is set to 1 when a test case has changed from failed to succeeded (test state is passed), and entries in database are used to make prediction as to which test cases to run based on file changes/future commits/code changes/etc., files to changes to fix/correct/changes test failures, etc..); and 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add recording whether the new commit caused the test to change state, wherein the state is selected from the group consisting of passed, failed, and broken, as conceptually taught by Llanes, into that of Bird and Durga, because these modifications allow for test results to be recorded and used to predict/determine probability/etc. of errors/failures/etc. in future code changes, which is desirable as it makes the prediction/determined probability/etc. more accurate thereby helping to ensure that testing is performed on code/commits/changes/etc. likely to have errors/failures/etc. thereby helping to find and correct errors and ensure the code operates as intended/correctly/etc.

As per claim 13, Bird further teaches:
recording a failure message returned by the test if the test fails; and 
using the failure message returned by the test in a future iteration of the failure probability test (pars. [0027], [0054], software build errors/failures are predicted based on changes to software code and historical information including outcomes of code changes (determine failure/error probability using/based on historical information), and as Llanes teaches that failure message/test results/state information/etc. is recorded in database as information used to make predictions, as seen below, it is obvious that the historical information used to predict failures/build errors/etc. may include a failure message returned by the test if the test fails.).
Bird and Durga do not explicitly state, howver Llanes teaches:
recording a failure message returned by the test if the test fails (pars. [0032], [0036]-[0037], test delta information is mapped to/corresponds to/etc. test results, and test delta information is recorded in row that includes identifier for a build, identifier for test case corresponding to build, and test delta indicator which may be -1 if test case fails. As the test delta information includes an indication of test failure when test case corresponding to build fails it is obvious that the test delta information recorded in the row is a failure message returned by the test if the test fails/an indicator of the test state as failed if the test case fails/etc.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add recording a failure message returned by the test if the test fails; and using the failure message returned by the test in a future iteration of the failure probability test., as conceptually taught by Llanes, into that of Bird and Durga, because these modifications allow for test results to be recorded and used to predict/determine probability/etc. of errors/failures/etc. in future code changes, which is desirable as it makes the prediction/determined probability/etc. more accurate thereby helping to ensure that testing is performed on code/commits/changes/etc. likely to have errors/failures/etc. thereby helping to find and correct errors and ensure the code operates as intended/correctly/etc.

As per claim 14, Bird and Durga do not explicitly state, however Llanes teaches:
if the new commit caused the test to change state from failed to passed, recording the commit as a "closed-by" commit (pars. [0036], [0039], test delta information is mapped to/corresponds to/etc. test results, and test delta information is recorded in row that includes identifier for a build (commit), identifier for test case corresponding to build/commit, and test delta indicator which may be 1 test case ceases to fail/changed from failed to succeeded/etc. As the test delta information includes an indication of the build/commit and an indication that the build/commit caused the test to change from failed to pass, it is obvious that the test delta information is a record that the commit/build is a “closed-by” commit/a commit that fixes/changes/etc. the reason/defect/etc. that causes the test to fail/etc., and as such if the new commit/build caused the test to change state from failed to passed then the commit/build is recorded as a "closed-by" commit/recorded with a test delta indicator of 1/etc.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add if the new commit caused the test to change state from failed to passed, recording the commit as a "closed-by" commit, as conceptually taught by Llanes, into that of Bird and Durga because these modifications allow for results of tests executed/run/performed/etc. to be determined and recorded/tracked/etc. which is desirable as it allows for the results of the test to be used in predicting test cases to run/execute/etc. on other code/files/changes/etc. and predict code files to be changed to correct/fix/etc. test failures (ex: Llanes pars. [0002], [0014], etc.).

As per claim 15, Bird and Durga do not explicitly state, however Llanes teaches:
generating a list of tests to be run on the code repository (pars. [0015], [0040]-[0041], test cases to be run (list of tests to be run) are predicted (generated) based on file changes/subset of tests to run/list of tests to run is predicted/generated that has highest probability of activation/highest probability test case state changes/etc.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add generating a list of tests to be run on the code repository, as conceptually taught by Llanes, into that of Bird and Durga because these modifications allow for test cases most likely to be impacted by changes/commits to code repository/etc. to be determined and executed, which is desirable as it helps ensure that the tests executed on the code are likely to find failures/provide useful information about the code/commit/etc., thereby making testing more effective and efficient and helping to ensure that errors/failures are found and that the code operates correctly/as desired.  

As per claim 16, Bird and Durga do not explicitly state, however Llanes teaches:
wherein the list of tests of be run is a list of a predetermined number of highest priority tests (pars. [0015], [0041], subset of test cases is predicted/selected to be run that have the highest probability of becoming activated/maximizes probability of becoming activated/have highest probability of changing state/test result/etc. while minimizing time to achieve such a task. As only a subset of tests are predicted/selected/run which are most likely to activate/change state/etc. and which minimize time to achieve the task, it is obvious that the predicted tests is a list of tests of a predetermined number/a subset of the total number of tests/is less than a total number of all tests/etc., and that the tests are the highest priority tests/have the highest probability of activating/etc.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the list of tests of be run is a list of a predetermined number of highest priority tests, as conceptually taught by Llanes, into that of Bird and Durga because these modifications allow for testing to be performed using selected/predicted/etc. tests that have the highest likelihood of providing useful information/finding failures/changing test state while also minimizing testing time, thereby increasing the effectiveness and efficiency of the testing while helping to ensure that the code operates correctly/as desired. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M SLACHTA whose telephone number is (571)270-0653. The examiner can normally be reached Monday-Friday 6:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS M SLACHTA/Examiner, Art Unit 2193